DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference numeral “27’ ” (specification, line 5 of [0024]) is not shown in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, lines 2-3, it is not clear exactly how the “Z-floor supports” are related/linked to the floor guide structurally.  Further, it is not clear what “the lateral regions of the floor” is referring to and how the regions are related to the floor guide as claimed.
In claim 9, line 4, “adapted to support the floor coverings” is confusing because it cannot be understood how the Z-floor supports in claim 9 are being 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Angebault et al. ‘715 (WO 2015/028751 A1).
Regarding claim 1, Angebault et al. shows a floor guide for a single-rail or multi-rail sliding doors, comprising a guide channel (601) for running rails (610, [0075]), a floor support (603) that is adapted to receive a stripe-shaped floor covering thereon, and a central web (604) releasably connectable to the floor of the guide channel and configured for fastening the floor support thereon.  Note that intended use, adapted to receive a floor covering, is given no patentable weight.
As to claim 3, the central web (604) of Angebault et al. is configured in two parts (upper part for receiving screw 606 and lower part for screw 605).
.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jones et al. ‘590 (US 2010/0064590 A1).
 As to claim 1, Jones et al. shows a floor guide for a single-rail or multi-rail sliding doors, comprising a guide channel (26) for running rails (18), a floor support (50) that is adapted to receive a stripe-shaped floor covering thereon, and a central web (28) releasably connectable to the floor of the guide channel and configured for fastening the floor support thereon. Note that intended use, adapted to receive a floor covering, is given no patentable weight.
As to claim 3, the central web (28) of Jones et al. is configured in two parts (pivot end part for receiving web 28 and opposite end part for engaging guide 56).
As to claim 7, the guide channel, including web 28, is comprised aluminum ([0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Angebault et al. ‘751.
Angebault et al. discloses the invention as claimed but fails to show the central web being made of aluminum, plastic material, steel, or stainless steel.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select one of said materials to form the central web, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9, depending from claim 8, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 2019/0162003 A1 (Ritzi) shows a sliding rail having a plurality of guide channels. A covering element covers one of the channels that is freed from a sliding door.
4,387,535 (Corbo) shows a threshold assembly having a channel profile including a central web to attach a cover strip on top of the profile.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM	
February 24, 2022